El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
La denuncia en lo pertinente dice así:
"Que en diciembre del corriente año y en la calle Estrella No. 53 de Ponce, P. R., del Distrito Judicial Municipal de Ponce, P. R., que forma parte del Distrito Judicial de Ponce, P. R., el acusado *425arriba referido, que es una persona legalmente para prescribir alcohol, bebidas, drogas, o medicinas alcohólicas o. embriagantes, para fines medicinales, expidió una receta para Pedro González del barrio-de Machuelo de Ponee, por setecientos treinta y dos gramos (732) de brandy (que es una bebida embriagante,) sin haber hecho constar en la receta la fecha en que ésta fué expedida. Hecho contrario a la circular promulgada para tal fin y a la paz y dignidad de El Pueblo de Puerto Rico.” !
Juzgado el acusado finalmente por la corte de distrito, fué condenado a pagar veinte y cinco dólares de multa y en defecto de pago a sufrir un día de cárcel por cada dollar dejado de satisfacer.
No conforme el condenado con la sentencia, apeló de ella para ante este tribunal. No existe pliego de excepciones ni relación de pruebas. Sostiene el apelante, en su alegato, que los hechos imputados en la denuncia no constituyen delito público, porque ni la Ley No. 69 de 1917, ni su enmienda de 1913 confieren facultades al Tesorero para exigir que el fa-cultativo consigne en la receta la fecha en que la expida y sostiene además el apelante que de la denuncia no aparece en qué términos estaba redactada la circular del Tesorero, lo que es contrario “al apartado 4 de la Constitución de los Estados Unidos, traducido en la Declaración de particulares del Acta Jones, aprobada por el Congreso de los Estados Unidos, en dos de marzo de 1917, para regir en Puerto ítieo, que expresamente determina que a todo acusado debe dársele una amplia información del cargo que se le hace, de manera que se le dé margen para su defensa.”
El ¿pelante se limita a levantar dichas cuestiones en la forma indicada pero no las argumenta ni presenta jurispru-dencia en apoyo de las mismas.
La Ley No. 69 de 1917 citada es la aprobada el 5 de diciembre de 1917 para proveer ingresos adicionales, autori-zando y reglamentando la importación, manufactura y venta de bebidas embriagantes y drogas para fines medicinales, sa-*426cramentales, industriales y científicos, etc. En su sección 6 del capítulo II dispone que—
“Será ilegal por parte de cualquier médico debidamente autori-zado para ejercer según'lo dispuesto en está ley, expedir cualquier receta para bebidas embriagantes, a menos que sea para el trata-miento de un paciente, cuya condición exije dicha bebida embriagante como medicina.”
Y el artículo 9 del mismo capítulo de la misma ley “auto-riza, faculta y ordena al Tesorero de Puerto Rico para que dicte todas las reglas y reglamentos necesarios que no se opusieren a esta ley para llevar a cabo las disposiciones de la misma * * * ” y prescribe que—
“La falta de cumplimiento de cualesquiera de las disposiciones de esta ley, o de los reglamentos que se promulgaren de acuerdo con la misma, se considerará como delito menos grave (misdemeanor) y se castigará con una multa que no bajará de veinte y cinco dólares en la primera infracción, y, en casos de reincidencia, no bajará de cincuenta dólares.”
En cumplimiento del deber impuéstole por la ley y en el ejercicio de las facultades que la misma le confiere, el Teso-rero dictó el reglamento infringido en este caso exigiendo que se consigne en cada receta la fecha en que se expide.
Tal requisito no es contrario a la ley, sino que está en harmonía con su espíritu. El uso de bebidas alcohólicas está' prohibido, pero el legislador aceptando como una realidad científica el hecho de que es necesario emplear tales bebidas en el tratamiento de ciertas enfermedades, autorizó que pu-dieran ser prescritas por los facultativos. Y guarda estre-cha relación con esa autorización con tal fin concedida, el exigir la fecha en que la bebida se prescriba porque entonces podrá juzgarse por la cantidad en determinado tiempo la verdad de la prescripción. Además, para una comprobación en su caso de si la enfermedad era o no cierta, la fecha de la receta es importante. Otras consideraciones podrían en-*427contrarse para sostener qne el reglamento no se opone a la ley. La experiencia ha demostrado qne se ha recnrrido a todos los medios imaginables para violar la ley qne prohibe el nso del alcohol. De ahí qne los reglamentos tengan qne ser necesariamente casnísticos.
Es nn principio bien establecido qne “las funciones de legislación no pneden ser delegadas por el departamento le-gislativo en el ejecutivo ni en ningún funcionario o funcio-narios del mismo,” 12 C. J. 844, pero también se ha decidido “qne la Legislatura puede especialmente autorizar a nn fun-cionario o cuerpo administrativo para adoptar reglas y re-glamentos sobre la administración y cumplimiento de la ley. ’ ’ 12 C. J. 845.
Por supuesto que “la facultad conferida de adoptar re-glamentos para llevar a cabo los fines de un estatuto debe ser ejercitada dentro de los poderes delegados, es decir, debe limitarse a detalles para reglamentar la forma de procedi-miento para poner en vigor la ley como ha sido promulgada, y no puede extenderse a enmendar o adicionar los requisitos del estatuto mismo.” 12 0. J. 845, 846. Pero ya hemos visto que se trata aquí de una cuestión de detalle en harmo-nía con el pensamiento fundamental del legislador y con el propósito de que tal pensamiento sea una realidad en la práctica.
Véase el caso de El Pueblo v. Neagle, 21 D. P. R., 356, 362, en el que se cita el de United States v. Grimaud, así:
“En el caso de United States v. Grimaud, 220 U. S., 506, una ley del Congreso reservó ciertos terrenos forestales y dispuso que el Se-cretario de Agricultura debería dictar aquellas reglas y reglamentos y debería establecer el servicio necesario para asegurar los fines de tal reserva, cuales son el reglamentar su disfrute y posesión y el im-pedir la destrucción de los bosques. La infracción de cualquiera de las reglas establecidas por el Secretario de Agricultura constituía un delito. Al declarar que tal ley era constitucional la corte dijo:
“ ‘ (P. 517.) Desde el principio del gobierno varias leyes han sido *428aprobadas confiriendo a funcionarios ejecutivos el poder de dictar reglas y reglamentos, no para el régimen de sus departamentos, sino para bacer cumplir las leyes vigentes. Ninguna de estas leyes po-drían conferir poder legislativo. Pero cuando el Congreso legislaba y expresaba su voluntad, podía dar a aquellos que habían de actuar bajo tales preceptos, el poder para establecer los detalles mediante-la promulgación de reglas y reglamentos administrativos, cuya in-fracción podía ser castigada con multa o prisión fijada por el Con-greso o con penas fijadas por el Congreso, o calculadas por el daño causado. ’ ”
Y en cnanto al segundo fundamento, bastará decir que aunque se concluyera que la denuncia debió ser más espe-cífica al citar el reglamento infringido, tal deficiencia, levan-tada por vez primera ante este tribunal, no puede servir de base para la excepción privilegiada de falta de becbos sufi-cientes para constituir una causa de acción.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutcbison.
El Juez Presidente Sr. Hernández no intervino en la resolución de este caso.